          Case 1:19-cv-02700-DLF Document 1 Filed 09/09/19 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


NOVA OCULUS PARTNERS, LLC,
f/k/a THE EYE MACHINE, LLC
41865 Boardwalk Avenue, Suite 204
Palm Desert, CA 92211

PETER POCKLINGTON
170 Gold Canyon Drive                                 Civil Action No. __________
Palm Desert, CA 92211

LANTSON E. ELDRED
74-900 Highway 111, Suite 127
Indian Wells, CA 92210

AMC HOLDINGS CO., LLC
170 Gold Canyon Drive
Palm Desert, CA 92211

              Plaintiffs,

vs.

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,
Serve:
       Civil Process Clerk
       Office of the United States Attorney for the
       District of Columbia
       555 Fourth Street, NW
       Washington, DC 20530,

       William Barr
       Attorney General of the United States
       950 Pennsylvania Ave., NW
       Washington, DC 20530-0001

       Securities and Exchange Commission
       Office of the General Counsel
       100 F Street, NE
       Washington, DC 20549

              Defendant.
                       COMPLAINT FOR INJUNCTIVE RELIEF
                            (Freedom of Information Act)
            Case 1:19-cv-02700-DLF Document 1 Filed 09/09/19 Page 2 of 6



       For their complaint against the United States Securities and Exchange Commission

(“SEC”), Plaintiffs allege as follows:

       1.      This is an action under the Freedom of Information Act (“FOIA”),

5 U.S.C. § 552, to enjoin the SEC from improperly withholding agency records and to order the

production of all improperly withheld agency records.

       2.      The records are responsive to Plaintiffs’ FOIA Request (“Request”) submitted to

the SEC and modified as detailed below.

       3.      The SEC has failed to produce such responsive records.

                                             Parties

       4.      Plaintiffs Nova Oculus Partners, LLC, f/k/a The Eye Machine, LLC and AMC

Holdings Co., LLC are corporations incorporated in Delaware with principal place of business in

California. Plaintiffs Peter Pocklington and Lantson E. Eldred are individuals with residence in

California.

       5.      The SEC is an agency of the United States of America under 5 U.S.C. § 552(f)(1)

and 5 U.S.C. § 551(1).

                                     Jurisdiction and Venue

       6.      This Court has jurisdiction over this claim pursuant to 28 U.S.C. § 1331 and

5 U.S.C. § 552(a)(4)(B).

       7.      Venue is proper pursuant to 5 U.S.C. § 552(a)(4)(B).

                                          Background

       8.      On July 15, 2019, Plaintiffs submitted the Request to the SEC via facsimile and

Federal Express. A true and correct copy of the Request is attached as Exhibit 1.




                                                2
            Case 1:19-cv-02700-DLF Document 1 Filed 09/09/19 Page 3 of 6



       9.        The SEC received and stamped the Request as received on July 16, 2019. A true

and correct copy of the Request with the Office of FOIA Services “Received” stamp is attached

as Exhibit 2.

       10.       On July 17, 2019, Plaintiffs’ counsel received a call from Jeffrey Oval, the SEC

FOIA Branch Chief, requesting clarification of the Request. Following that call, Mr. Oval

emailed Plaintiffs’ counsel clarifying the Request on July 17, 2019. A true and correct copy of

the e-mail correspondence is attached as Exhibit 3.

       11.       Later on July 17, 2019, Plaintiffs’ counsel responded noting certain necessary

corrections to the clarified Request. See Exhibit 4.

       12.       Also, on July 17, 2019, Mr. Oval responded with a corrected email and Plaintiffs’

counsel provided a response. See Exhibit 5.

       13.       On July 19, 2019, the SEC FOIA Office sent via email an acknowledgement letter

and assigned the Request Tracking No. 19-02629-FOIA. See Exhibit 6. In that letter, the Office

of FOIA Services noted that it received the Request on July 18, 2019, even though the Office of

FOIA Services “Received” stamp is dated July 16, 2019. See id.; see Exhibit 2.

       14.       Also on July 19, 2019, Plaintiffs’ counsel responded that the acknowledgement

letter contained certain errors. See Exhibit 7.

       15.       Later on July 19, 2019, Mr. Oval emailed a corrected acknowledgement letter.

See Exhibit 8.

       16.       On July 19, 2019, Plaintiffs’ counsel responded to the corrected

acknowledgement letter. See Exhibit 9.

       17.       Plaintiffs’ response was sent via email on Friday, July 19, 2019. As such, at the

latest, on Monday, July 22, 2019, any tolling of the Request from July 17, 2019 was no longer




                                                  3
          Case 1:19-cv-02700-DLF Document 1 Filed 09/09/19 Page 4 of 6



permitted. See 5 U.S.C. § 552(a)(6)(A)(ii)(I) (tolling only once while awaiting response from

requester).

       18.     On August 23, 2019, Felecia Taylor, FOIA Lead Research Specialist at the SEC

FOIA Office, sent a letter via email responding to the Request. A true and correct copy of Ms.

Taylor’s response is attached as Exhibit 10. In her letter, Ms. Taylor stated that the SEC would

be unable to respond to the Request within the statutory time period due to “unusual

circumstances” and invoked the ten-day extension. See id. Ms. Taylor also noted that the

agency had identified approximately 91 gigabytes of email communications, that such Request

would fall in the Complex Track, and that the agency anticipated it might take thirty-six months

or more before it could begin to process the Request. See id. Ms. Taylor asked if Plaintiff’s

counsel was interested in having the Request placed into the Complex Track and/or whether she

would like to narrow the Request and to contact Ms. Taylor in writing or by phone by September

9, 2019. See id. Ms. Taylor’s reference to Plaintiff’s counsel as the requester was in error, as

Ms. Taylor did not refer to the FOIA requesters (i.e., Plaintiffs) identified in the Request. See

id.; see Exhibit 1. Ms. Taylor also addressed search and review fees. See Exhibit 10.

       19.     Ms. Taylor’s letter was sent 25 working days after the Request was received by

the Office of FOIA Services, excluding any days that could be considered tolled by the agency’s

request for and receipt of information (July 17, 2019-July 19, 2019). The “unusual

circumstances” no longer tolled the statutory deadline, as that deadline had expired days before

the August 23, 2019 letter.

       20.     Nonetheless, on September 9, 2019, Plaintiffs responded via email narrowing the

Request. See Exhibit 11. The modified Request, which is the subject of this Complaint, not only




                                                 4
            Case 1:19-cv-02700-DLF Document 1 Filed 09/09/19 Page 5 of 6



removed several individual requests, but also removed several years from the earlier Request.

See id. The Request at issue seeks the following records:

All emails from January 1, 2018 through the present, referencing the below companies and

individuals:

       a.      Nova Oculus Partners, LLC
       b.      The Eye Machine, LLC
       c.      Peter Pocklington
       d.      Lantson E. Eldred
       e.      AMC Holdings Co., LLC.

See id. In their letter, Plaintiffs also stated that no search fees could be assessed because the SEC

had missed its statutory deadline. See id. With respect to review fees, Plaintiffs further noted

that the SEC did not provide any identification of estimated documents responsive to the

modified Request and no estimated review fees, and thus there was no ability or requirement to

commit to any such fees beyond the agreed $1,000. See id.

       21.     Accordingly, the SEC has not made a determination on the Request within the

time limits prescribed by FOIA, 5 U.S.C. § 552(a)(6)(A)(i). See also 5 U.S.C.

§ 552(a)(6)(A)(ii)(I).

                         COUNT I - FAILURE TO COMPLY WITH FOIA

       22.     Plaintiffs incorporate each of the foregoing paragraphs of this Complaint.

       23.     Pursuant to FOIA, 5 U.S.C. § 552(a), Plaintiffs have a statutory right to access the

requested agency records.

       24.     The SEC has failed to comply with the time limits prescribed by FOIA, 5 U.S.C.

§ 552(a)(6)(A)(i).

       25.     The SEC, by and through its component agencies, has improperly withheld

agency records responsive to Plaintiffs’ Request.




                                                 5
            Case 1:19-cv-02700-DLF Document 1 Filed 09/09/19 Page 6 of 6



                                        Prayer for Relief

       WHEREFORE, Plaintiffs respectfully request that this Court enter a judgment for

Plaintiffs and award the following relief:

       a.      Enjoin the SEC from withholding the requested records and order the SEC to

               produce those records to Plaintiffs in accordance with FOIA, 5 U.S.C. § 552;

       b.      Expedite the proceedings in this action;

       c.      Award Plaintiffs their costs and attorney’s fees reasonably incurred in this action,

               pursuant to 5 U.S.C. § 552(a)(4)(E); and

       d.      Award Plaintiffs such other and further relief as the Court may deem just and

               proper.



                                                     Respectfully submitted,


September 9, 2019
                                                     /s/ Lisa Norrett Himes
                                                     Lisa Norrett Himes (DC Bar No. 464089)
                                                     Rogers Joseph O’Donnell, PC
                                                     875 15th Street, NW, Suite 725
                                                     Washington, DC 20005
                                                     Tel: (202) 777-8950
                                                     Fax: (202) 347-8429
                                                     lhimes@rjo.com



                                                     Attorney for Plaintiffs




                                                 6
